EXHIBIT 10.22

AMENDMENT TO AMENDED AND RESTATED TRUST AGREEMENT OF TAXI MEDALLION LOAN TRUST I

This Amendment, dated as of December 19, 2006 (this “Amendment”), is being
entered into between Medallion Funding Corp., as Depositor and U.S. Bank Trust,
N.A., as Owner Trustee (the “Current Trustee”), as successor-in-interest to
Wachovia Trust Company, National Association (the “Prior Trustee”) .

The parties hereto desire to amend the Amended and Restated Trust Agreement of
Taxi Medallion Loan Trust I (the “Trust”) dated as of September 13, 2002 by and
between the Prior Trustee and the Depositor (the “Trust Agreement”).

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Definitions. For all purposes of this Amendment, initially
capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Trust Agreement.

Section 2. Basic Documents. The definition of “Basic Documents” in Section 1.01
of the Trust Agreement shall be amended by adding the following language before
“and any other Loan Documents as defined in the Loan and Security Agreement”:

“; the Bill of Sale and Assignment of Assets by and between the Trust and
Medallion Funding dated as of December 19, 2006;”

Section 3. No Other Amendment. The parties hereto agree that except as amended
by this Amendment, the Trust Agreement shall remain in full force and effect.

Section 4. Counterparts. This Amendment may be executed in multiple
counterparts.

Section 5. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflict
of law principles.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

U.S. BANK TRUST, N.A., not in its individual capacity, but solely in its
capacity as Owner Trustee By:   /s/ Mildred F. Smith   Name: Mildred F. Smith  
Title: Vice President

 

MEDALLION FUNDING CORP., as Depositor By:   /s/ Brian S. O’Leary   Name: Brian
S. O’Leary   Title: Chief Operating Officer

CONSENTED TO AND AGREED FOR PURPOSES OF SECTION 14.01(b) OF THE TRUST AGREEMENT

MERRILL LYNCH COMMERCIAL FINANCE CORP. (as successor-in-interest to MERRILL
LYNCH BANK USA), as Lender

 

By:   /s/ Ryan D. Bell   Name: Ryan D. Bell   Title: Vice President